Judgment of the County Court, Westchester County, rendered November 13, 1972, affirmed. While we do not approve of the prosecutor’s statements in summation that defense counsel had an obligation to her client to raise a reasonable doubt and that the jurors were sitting as “members of the government ”, the trial court’s charge to the jury effectively explained the burden of proof, the concept of reasonable doubt, and the role of the jury in the judicial process. In light of the curative charge and the overwhelming proof of defendant’s guilt, the errors were harmless (CPL 470.05, subd. 1). Gulotta, P. J., Hopkins, Martuscello, Shapiro and Christ, JJ., concur.